NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 05a0375n.06
                              Filed: May 11, 2005

                                           No. 04-1581

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT

GRAND VALLEY STATE UNIVERSITY,                         )
                                                       )
        Plaintiff-Appellant,                           )
                                                       )   ON APPEAL FROM THE
v.                                                     )   UNITED STATES DISTRICT
                                                       )   COURT FOR THE WESTERN
JOHN W. HODGE,                                         )   DISTRICT OF MICHIGAN
                                                       )
        Defendant-Appellee.                            )
                                                       )


BEFORE: KEITH, MERRITT, and CLAY, Circuit Judges

        PER CURIAM. The Defendant-Appellee, John W. Hodge, filed a petition for bankruptcy

on May 16, 2003, in the United States Bankruptcy Court for the Western District of Michigan. The

Plaintiff-Appellant, Grand Valley State University (“University”), subsequently filed a motion

requesting the bankruptcy court to dismiss Hodge’s petition for cause, alleging that the petition was

filed in bad faith. The bankruptcy court rejected the University’s request, and the University

appealed that decision to the United States District Court for the Western District of Michigan. The

district court affirmed the decision of the bankruptcy court, and the University now appeals the

bankruptcy court’s decision to this Court, continuing to assert that Hodge filed his bankruptcy

petition in bad faith.

        Inasmuch as the district court thoroughly articulated the reasons for affirming the decision

of the bankruptcy court, we find that the issuance of a full written opinion by this court would be
No. 03-6426
Processing Systems v. UMWA
Page 2

duplicative and serve no useful purpose. We therefore adopt the reasoning of the district court in

its opinion dated March 30, 2004, and AFFIRM the decision of the bankruptcy court.